UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
UNITED STATES OF AMERICA : DOCKET NO. 18-cr-00166-02
VERSUS : JUDGE WALTER
STEPHANIE THERESA HARRIS : MAGISTRATE JUDGE KAY
ORDER

For the reasons assigned in the Report and Recomrnendation of the Magistrate Judge, [doc.
#34], and in the transcript previously filed herein, [doc. #28] and having thoroughly reviewed the
record, With the defendant having Waived the period for filing objections [doc. #26], and
concurring With the finding of the Magistrate Judge under applicable laW:

IT IS ORDERED that the GUILTY PLEA entered by defendant STEPHANIE
THERESA HARRIS on January 4, 2019 before Magistrate Judge Kathleen Kay is ACCEPTED
by the court, pursuant to the provisions of F.R. . ll.

Shreveport, Louisiana this § day of , 2019.

V\ DoNALD `E.‘WAY£TER
UNITED sTATEs DISTRICT JUI)GE

